
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Parts 10 and 11
        [PS Docket Nos. 15-94 and 15-91; FCC 21-36; FRS 17864]
        Emergency Alert System, Wireless Emergency Alerts; National Defense Authorization Act for Fiscal Year 2021, Delivering Alerts Via the Internet, Including Through Streaming Services
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule and inquiry.
        
        
          SUMMARY:
          In this document, the Commission, takes actions implementing section 9201 of the National Defense Authorization Act for Fiscal Year 2021, exploring opportunities to improve the way the public receives emergency alerts from the nation's Emergency Alert System (EAS) and Wireless Emergency Alerts System (WEA) on their mobile phones, televisions, and radios. We propose rules to ensure that more people receive relevant emergency alerts, to enable EAS and WEA participants to report false alerts when they occur, and to improve the way states plan for emergency alerts. In addition, we initiate an inquiry to examine the feasibility of updating the EAS to enable or improve alerts to consumers provided through the internet, including through streaming services, and from radio and television stations, cable systems, satellite radio and television providers, and wireline video providers that currently participate in EAS. As directed by Congress, after the conclusion of this inquiry the Commission will submit a report on its findings and conclusions to specified Committees of the U.S. Senate and House of Representatives.
        
        
          DATES:
          Comments on the Notice of Proposed Rulemaking are due on or before April 20, 2021, and reply comments are due on or before May 4, 2021. Comments on the Notice of Inquiry are due on or before May 14, 2021, and reply comments are due on or before June 14, 2021.
        
        
          ADDRESSES:
          You may submit comments, identified by PS Docket Nos. 15-94 and 15-91, by any of the following methods:
          • Federal Communications Commission's website: http://apps.fcc.gov/ecfs/. Follow the instructions for submitting comments.
          • Mail: Parties who choose to file by paper must file an original and one copy of each filing. If more than one docket or rulemaking number appears in the caption of this proceeding, filers must submit two additional copies for each additional docket or rulemaking number. Filings can be sent by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail. All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission. Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9050 Junction Drive, Annapolis Junction, MD 20701. U.S. Postal Service first-class, Express, and Priority mail must be addressed to 45 L Street NE, Washington, DC 20554.
          • People with Disabilities: Contact the FCC to request reasonable accommodations (accessible format documents, sign language interpreters, CART, etc.) by email: FCC504@fcc.gov or phone: 202-418-0530 or TTY: 202-418-0432.

          For detailed instructions for submitting comments and additional information on the rulemaking process, see the SUPPLEMENTARY INFORMATION section of this document.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Regarding the notice of proposed rulemaking, Christopher Fedeli, Attorney Advisor, Public Safety and Homeland Security Bureau at 202-418-1514 or Christopher.Fedeli@fcc.gov; regarding the notice of inquiry, James Wiley, Attorney-Advisor, Public Safety and Homeland Security Bureau, Cybersecurity and Communications Reliability Division at (202) 418-1678 or James.Wiley@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's Notice of Proposed Rulemaking and Notice of Inquiry, FCC 21-36, in PS Docket Nos. 15-94 and 15-91, adopted on March 17, 2021 and released on March 19, 2021. The full text of this document is available at https://docs.fcc.gov/public/attachments/FCC-21-36A1.pdf.
        

        Pursuant to §§ 1.415 and 1.419 of the Commission's rules, 47 CFR 1.415, 1.419, interested parties may file comments and reply comments on or before the dates indicated on the first page of this document. Comments may be filed using the Commission's Electronic Comment Filing System (ECFS). See Electronic Filing of Documents in Rulemaking Proceedings, 63 FR 24121 (1998).
        • Electronic Filers: Comments may be filed electronically using the internet by accessing the ECFS: http://apps.fcc.gov/ecfs/.
        
        • Paper Filers: Parties who choose to file by paper must file an original and one copy of each filing.
        
        Filings can be sent by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail. All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission.
        • Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9050 Junction Drive, Annapolis Junction, MD 20701. U.S. Postal Service first-class, Express, and Priority mail must be addressed to 45 L Street NE, Washington, DC 20554.

        • Effective March 19, 2020, and until further notice, the Commission no longer accepts any hand or messenger delivered filings. This is a temporary measure taken to help protect the health and safety of individuals, and to mitigate the transmission of COVID-19. See FCC Announces Closure of FCC Headquarters Open Window and Change in Hand-Delivery Policy, Public Notice, DA 20-304 (March 19, 2020). https://www.fcc.gov/document/fcc-closes-headquarters-open-window-and-changes-hand-delivery-policy.
        
          People with Disabilities: To request materials in accessible formats for people with disabilities (braille, large print, electronic files, audio format), send an email to fcc504@fcc.gov or call the Consumer & Governmental Affairs Bureau at 202-418-0530 (voice), 202-418-0432 (TTY).

        The proceeding this Notice initiates shall be treated as a “permit-but-disclose” proceeding in accordance with the Commission's ex parte rules, 47 CFR 1.1200 et seq. Persons making ex parte presentations must file a copy of any written presentation or a memorandum summarizing any oral presentation within two business days after the presentation (unless a different deadline applicable to the Sunshine period applies). Persons making oral ex parte presentations are reminded that memoranda summarizing the presentation must (1) list all persons attending or otherwise participating in the meeting at which the ex parte presentation was made, and (2) summarize all data presented and arguments made during the presentation. If the presentation consisted in whole or in part of the presentation of data or arguments already reflected in the presenter's written comments, memoranda or other filings in the proceeding, the presenter may provide citations to such data or arguments in his or her prior comments, memoranda, or other filings (specifying the relevant page and/or paragraph numbers where such data or arguments can be found) in lieu of summarizing them in the memorandum. Documents shown or given to Commission staff during ex parte meetings are deemed to be written ex parte presentations and must be filed consistent with rule 1.1206(b). In proceedings governed by rule 1.49(f) or for which the Commission has made available a method of electronic filing, written ex parte presentations and memoranda summarizing oral ex parte presentations, and all attachments thereto, must be filed through the electronic comment filing system available for that proceeding, and must be filed in their native format (e.g., .doc, .xml, .ppt, searchable .pdf). Participants in this proceeding should familiarize themselves with the Commission's ex parte rules.
        Synopsis
        In this document, the Federal Communications Commission (the FCC or Commission), takes actions implementing section 9201 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, Public Law 116-283, 134 Stat. 3388, § 9201 (NDAA21), exploring opportunities to improve the way the public receives emergency alerts on their mobile phones, televisions, and radios. The nation's Emergency Alert System (EAS) and Wireless Emergency Alerts System (WEA) ensure that the public is quickly informed about emergency alerts issued by federal, state, local, Tribal, and territorial governments and delivered over the radio, television, and mobile wireless devices.
        Consistent with congressional directive, the Commission proposes rules to ensure that more people receive relevant emergency alerts, to enable EAS and WEA participants to report false alerts when they occur, and to improve the way states plan for emergency alerts. In this notice of proposed rulemaking, the Commission proposes to implement sections 9201(a)-(d) of the NDAA21 by adopting rules to ensure that mobile devices cannot opt-out of receiving WEA alerts from the Administrator of the Federal Emergency Management Agency (FEMA). The Commission also proposes rules to encourage chief executives of states and territories to form State Emergency Communications Committees (SECC) if none exist in their states and to adopt additional requirements concerning their SECC's administration of State EAS Plans. For jurisdictions that already have a SECC, the Commission encourages chief executives to review its composition and governance. The Commission proposes to enable the Administrator of FEMA and state, local, Tribal, and territorial governments to report false EAS and WEA alerts when they occur. Also, the Commission proposes rules to permit repeating EAS alerts issued by the President, the Administrator of FEMA, and any other entity determined appropriate under the circumstances by the Commission. The rules the Commission proposes are intended to facilitate the further development of a robust and redundant system for distributing vital alert information to all Americans.
        In addition, the Commission initiates an inquiry to implement section 9201(e) of the NDAA21. Section 9201(e) directs that the Commission “[n]ot later than 180 days after the date of enactment of [the] Act, and after providing public notice and opportunity for comment. . .complete an inquiry to examine the feasibility of updating the Emergency Alert System to enable or improve alerts to consumers provided through the internet, including through streaming services.” In this notice of inquiry, the Commission seeks comment on the definition of “streaming services” and whether it would be technically feasible for streaming services to complete each step that EAS Participants complete under the Commission's rules in ensuring the end-to-end transmission of EAS alerts, including monitoring for relevant EAS alerts, receiving and processing EAS alerts, retransmitting EAS alerts, presenting EAS alerts in an accessible manner to relevant consumers, and testing. The Commission also seeks comment on related matters including whether and how to leverage the capabilities of the internet and end-user devices to enhance the alerting capabilities of the radio and television stations, cable systems, satellite radio and television providers, and wireline video providers that currently participate in EAS, as well as which additional internet-based services, if any, should be examined. As directed by Congress, after the conclusion of this inquiry, the Commission will submit a report on its findings and conclusions to the Committee on Commerce, Science, and Transportation of the United States Senate and the Committee on Energy and Commerce of the United States House of Representatives.
        Paperwork Reduction Act

        This notice of proposed rulemaking may contain new or modified information collection(s) subject to the Paperwork Reduction Act of 1995 (PRA). If the Commission adopts any new or modified information collection requirements, they will be submitted to the Office of Management and Budget (OMB) for review under section 3507(d) of the PRA. OMB, the general public, and other federal agencies will be invited to comment on the new or modified information collection requirements contained in this proceeding. In addition, pursuant to the Small Business Paperwork Relief Act of 2002, we seek specific comment on how we might further reduce the information collection burden for small business concerns with fewer than 25 employees.
        Initial Regulatory Flexibility Analysis

        As required by the Regulatory Flexibility Act of 1980, as amended (RFA), the Commission has prepared this Initial Regulatory Flexibility Analysis (IRFA) of the possible significant economic impact on a substantial number of small entities by the policies and rules proposed in the notice of proposed rulemaking (Notice). Written public comments are requested on this IRFA. Comments must be identified as responses to the IRFA and must be filed by the deadlines for comments on the Notice.
        
        A. Need for, and Objectives of, the Proposed Rules
        In the Notice, the Commission proposes amending the rules governing Wireless Emergency Alerts (WEA) and the Emergency Alert System (EAS) in response to the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021. Specifically, the Commission seeks comment on proposed rules that would (i) replace WEA's existing Presidential Alert class with a National Alert class that would ensure that WEA-enabled mobile devices could not opt-out of receiving WEA alerts issued by the President (or the President's authorized designee) or by the Administrator of the Federal Emergency Management Agency (FEMA); (ii) require participating CMS providers that use WEA header displays that read “Presidential Alert” to change those alert headers to read “National Alert;” (iii) encourage chief executives of states to form State Emergency Communications Committees (SECC) if none exist in their states, or if they do, to review their composition and governance; (iv) incorporate certain processing actions concerning SECCs' and the FCC's administration of State EAS Plans; (v) enable false EAS and WEA alert reporting by the Administrator of FEMA as well as State, local, Tribal, and territorial governments; and (vi) provide for repeating EAS alerts issued by the President, the Administrator of FEMA and any other entity determined appropriate under the circumstances by the Commission, in consultation with the Administrator of FEMA. To the extent this proposed and contemplated action may result in greater participation by state, local, Tribal, and territorial governments in the administration of State EAS Plans, enhanced administration of EAS alerting, hasten corrective action of any false alerts issued, and better enable alert originators to repeat alerts, they would benefit the public by strengthening national, state, local, Tribal, and territorial alerting activities, minimizing confusion and disruption caused by false alerts, and increase the chances for the public to receive critical alert messages.
        B. Legal Basis
        The proposed action is authorized pursuant to the National Defense Authorization Act for Fiscal Year 2021, Public Law 116-283, 134 Stat. 3388 (2021), sec. § 9201.
        C. Description and Estimate of the Number of Small Entities to Which the Proposed Rules Will Apply
        The RFA directs agencies to provide a description of and, where feasible, an estimate of, the number of small entities that may be affected by the proposed rules, if adopted. The RFA generally defines the term “small entity” as having the same meaning as the terms “small business,” “small organization,” and “small governmental jurisdiction.” In addition, the term “small business” has the same meaning as the term “small business concern” under the Small Business Act. A “small business concern” is one which: (1) Is independently owned and operated; (2) is not dominant in its field of operation; and (3) satisfies any additional criteria established by the SBA.
        
          Small Businesses, Small Organizations, and Small Governmental Jurisdictions. Our action may, over time, affect small entities that are not easily categorized at present. We therefore describe here, at the outset, three broad groups of small entities that could be directly affected herein. First, while there are industry specific size standards for small businesses that are used in the regulatory flexibility analysis, according to data from the SBA's Office of Advocacy, in general a small business is an independent business having fewer than 500 employees. These types of small businesses represent 99.9% of all businesses in the United States which translates to 30.7 million businesses.
        Next, the type of small entity described as a “small organization” is generally “any not-for-profit enterprise which is independently owned and operated and is not dominant in its field.” Internal Revenue Service (IRS) uses a revenue benchmark of $50,000 or less to delineate its annual electronic filing requirements for small exempt organizations. Nationwide, for tax year 2018, there were approximately 571,709 small exempt organizations in the U.S. reporting revenues of $50,000 or less according to the registration and tax data for exempt organizations available from the IRS.
        Finally, the small entity described as a “small governmental jurisdiction” is defined generally as “governments of cities, counties, towns, townships, villages, school districts, or special districts, with a population of less than fifty thousand.” U.S. Census Bureau data from the 2017 Census of Governments indicate that there were 90,056 local governmental jurisdictions consisting of general purpose governments and special purpose governments in the United States. Of this number there were 36,931 General purpose governments (county, municipal and town or township) with populations of less than 50,000 and 12,040 special purpose governments—independent school districts with enrollment of less than 50,000. Accordingly, based on the 2017 U.S. Census of Governments data, we estimate that at least 48,971 entities fall into the category of “small governmental jurisdictions.”
        
          Radio Stations. This Economic Census category comprises establishments primarily engaged in broadcasting aural programs by radio to the public. Programming may originate in their own studio, from an affiliated network, or from external sources.” The SBA has established a small business size standard for this category as firms having $41.5 million or less in annual receipts. Economic Census data for 2012 show that 2,849 radio station firms operated during that year. Of that number, 2,806 firms operated with annual receipts of less than $25 million per year, 17 with annual receipts between $25 million and $49,999,999 million and 26 with annual receipts of $50 million or more. Therefore, based on the SBA's size standard the majority of such entities are small entities.

        In addition to the U.S. Census Bureau's data, based on Commission data we estimate that there are 4,560 licensed AM radio stations, 6,704 commercial FM radio stations and 8,339 FM translator and booster stations. The Commission has also determined that there are 4,196 noncommercial educational (NCE) FM radio stations. The Commission however does not compile and does not otherwise have access to information on the revenue of NCE stations that would permit it to determine how many such stations would qualify as small entities under the SBA size standard.
        We also note, that in assessing whether a business entity qualifies as small under the above definition, business control affiliations must be included. The Commission's estimate therefore likely overstates the number of small entities that might be affected by its action, because the revenue figure on which it is based does not include or aggregate revenues from affiliated companies. In addition, to be determined a “small business,” an entity may not be dominant in its field of operation. We further note, that it is difficult at times to assess these criteria in the context of media entities, and the estimate of small businesses to which these rules may apply does not exclude any radio station from the definition of a small business on these bases, thus our estimate of small businesses may therefore be over-inclusive. Also, as noted above, an additional element of the definition of “small business” is that the entity must be independently owned and operated. The Commission notes that it is difficult at times to assess these criteria in the context of media entities and the estimates of small businesses to which they apply may be over-inclusive to this extent.
        
          FM Translator Stations and Low-Power FM Stations. FM translators and Low Power FM Stations are classified in the category of Radio Stations and are assigned the same NAICS Code as licensees of radio stations. This U.S. industry, Radio Stations, comprises establishments primarily engaged in broadcasting aural programs by radio to the public. Programming may originate in their own studio, from an affiliated network, or from external sources. The SBA has established a small business size standard which consists of all radio stations whose annual receipts are $38.5 million dollars or less. U.S. Census Bureau data for 2012 indicate that 2,849 radio station firms operated during that year. Of that number, 2,806 operated with annual receipts of less than $25 million per year, 17 with annual receipts between $25 million and $49,999,999 million and 26 with annual receipts of $50 million or more. Therefore, based on the SBA's size standard we conclude that the majority of FM Translator Stations and Low Power FM Stations are small.

        We note again, however, that in assessing whether a business concern qualifies as “small” under the above definition, business (control) affiliations must be included. Because we do not include or aggregate revenues from affiliated companies in determining whether an entity meets the applicable revenue threshold, our estimate of the number of small radio broadcast stations affected is likely overstated. In addition, as noted above, one element of the definition of “small business” is that an entity would not be dominant in its field of operation. We are unable at this time to define or quantify the criteria that would establish whether a specific radio broadcast station is dominant in its field of operation. Accordingly, our estimate of small radio stations potentially affected by the rule revisions discussed in the Notice includes those that could be dominant in their field of operation. For this reason, such estimate likely is over-inclusive.
        
          Television Broadcasting. This Economic Census category “comprises establishments primarily engaged in broadcasting images together with sound.” These establishments operate television broadcast studios and facilities for the programming and transmission of programs to the public. These establishments also produce or transmit visual programming to affiliated broadcast television stations, which in turn broadcast the programs to the public on a predetermined schedule. Programming may originate in their own studio, from an affiliated network, or from external sources. The SBA has created the following small business size standard for such businesses: Those having $41.5 million or less in annual receipts. The 2012 Economic Census reports that 751 firms in this category operated in that year. Of that number, 656 had annual receipts of $25,000,000 or less, and 25 had annual receipts between $25,000,000 and $49,999,999. Based on this data we therefore estimate that the majority of commercial television broadcasters are small entities under the applicable SBA size standard.
        The Commission has estimated the number of licensed commercial television stations to be 1,368. According to Commission staff review of the BIA Kelsey Inc. Media Access Pro Television Database (BIA) on November 16, 2017, 1,258 stations (or about 91 percent) had revenues of $38.5 million or less, and therefore these licensees qualified as small entities under the SBA definition. In addition, the Commission has estimated the number of licensed noncommercial educational television stations to be 390. Notwithstanding, the Commission does not compile and otherwise does not have access to information on the revenue of NCE stations that would permit it to determine how many such stations would qualify as small entities. There are also 2,246 low power television stations, including Class A stations (LPTV), and 3,543 TV translator stations. Given the nature of these services, we will presume that all of these entities qualify as small entities under the above SBA small business size standard.
        We note, however, that in assessing whether a business concern qualifies as “small” under the above definition, business (control) affiliations must be included. Our estimate, therefore, likely overstates the number of small entities that might be affected by our action, because the revenue figure on which it is based does not include or aggregate revenues from affiliated companies. In addition, another element of the definition of “small business” requires that an entity not be dominant in its field of operation. We are unable at this time to define or quantify the criteria that would establish whether a specific television broadcast station is dominant in its field of operation. Accordingly, the estimate of small businesses to which rules may apply does not exclude any television station from the definition of a small business on this basis and is therefore possibly over-inclusive. Also, as noted above, an additional element of the definition of “small business” is that the entity must be independently owned and operated. The Commission notes that it is difficult at times to assess these criteria in the context of media entities and its estimates of small businesses to which they apply may be over-inclusive to this extent.
        
          Cable and Other Subscription Programming. The U.S. Census Bureau defines this industry as establishments primarily engaged in operating studios and facilities for the broadcasting of programs on a subscription or fee basis. The broadcast programming is typically narrowcast in nature (e.g., limited format, such as news, sports, education, or youth-oriented). These establishments produce programming in their own facilities or acquire programming from external sources. The programming material is usually delivered to a third party, such as cable systems or direct-to-home satellite systems, for transmission to viewers. The SBA size standard for this industry establishes as small, any company in this category which receives annual receipts of $41.5 million or less. According to 2012 U.S. Census Bureau data, 367 firms operated for the entire year. Of that number, 319 operated with annual receipts of less than $25 million a year and 48 firms operated with annual receipts of $25 million or more. Based on this data, the Commission estimates that the majority of firms operating in this industry are small.
        
          Cable System Operators (Rate Regulation Standard). The Commission has developed its own small business size standards for the purpose of cable rate regulation. Under the Commission's rules, a “small cable company” is one serving 400,000 or fewer subscribers nationwide. Industry data indicate that there are 4,600 active cable systems in the United States. Of this total, all but five cable operators nationwide are small under the 400,000-subscriber size standard. In addition, under the Commission's rate regulation rules, a “small system” is a cable system serving 15,000 or fewer subscribers. Commission records show 4,600 cable systems nationwide. Of this total, 3,900 cable systems have fewer than 15,000 subscribers, and 700 systems have 15,000 or more subscribers, based on the same records. Thus, under this standard as well, we estimate that most cable systems are small entities.
        
          Cable System Operators (Telecom Act Standard). The Communications Act of 1934, as amended, also contains a size standard for small cable system operators, which is “a cable operator that, directly or through an affiliate, serves in the aggregate fewer than one percent of all subscribers in the United States and is not affiliated with any entity or entities whose gross annual revenues in the aggregate exceed $250,000,000.” As of 2019, there were approximately 48,646,056 basic cable video subscribers in the United States. Accordingly, an operator serving fewer than 524,037 subscribers shall be deemed a small operator if its annual revenues, when combined with the total annual revenues of all its affiliates, do not exceed $250 million in the aggregate. Based on available data, we find that all but nine incumbent cable operators are small entities under this size standard. We note that the Commission neither requests nor collects information on whether cable system operators are affiliated with entities whose gross annual revenues exceed $250 million. Although it seems certain that some of these cable system operators are affiliated with entities whose gross annual revenues exceed $250 million, we are unable at this time to estimate with greater precision the number of cable system operators that would qualify as small cable operators under the definition in the Communications Act.
        
          Satellite Telecommunications. This category comprises firms “primarily engaged in providing telecommunications services to other establishments in the telecommunications and broadcasting industries by forwarding and receiving communications signals via a system of satellites or reselling satellite telecommunications.” Satellite telecommunications service providers include satellite and earth station operators. The category has a small business size standard of $35 million or less in average annual receipts, under SBA rules. For this category, U.S. Census Bureau data for 2012 show that there was a total of 333 firms that operated for the entire year. Of this total, 299 firms had annual receipts of less than $25 million. Consequently, we estimate that the majority of satellite telecommunications providers are small entities.
        
          All Other Telecommunications. The “All Other Telecommunications” category is comprised of establishments that are primarily engaged in providing specialized telecommunications services, such as satellite tracking, communications telemetry, and radar station operation. This industry also includes establishments primarily engaged in providing satellite terminal stations and associated facilities connected with one or more terrestrial systems and capable of transmitting telecommunications to, and receiving telecommunications from, satellite systems. Establishments providing internet services or voice over internet protocol (VoIP) services via client-supplied telecommunications connections are also included in this industry. The SBA has developed a small business size standard for “All Other Telecommunications,” which consists of all such firms with gross annual receipts of $32.5 million or less. For this category, U.S. Census data for 2012 show that there were 1,442 firms that operated for the entire year. Of these firms, a total of 1,400 had gross annual receipts of less than $25 million. Thus, the Commission estimates that the majority of “All Other Telecommunications” firms potentially affected by our action can be considered small.
        
          Broadband Radio Service and Educational Broadband Service. Broadband Radio Service systems, previously referred to as Multipoint Distribution Service (MDS) and Multichannel Multipoint Distribution Service (MMDS) systems, and “wireless cable,” transmit video programming to subscribers and provide two-way high speed data operations using the microwave frequencies of the Broadband Radio Service (BRS) and Educational Broadband Service (EBS) (previously referred to as the Instructional Television Fixed Service (ITFS)).
        
          BRS—In connection with the 1996 BRS auction, the Commission established a small business size standard as an entity that had annual average gross revenues of no more than $40 million in the previous three calendar years. The BRS auctions resulted in 67 successful bidders obtaining licensing opportunities for 493 Basic Trading Areas (BTAs). Of the 67 auction winners, 61 met the definition of a small business. BRS also includes licensees of stations authorized prior to the auction. At this time, we estimate that of the 61 small business BRS auction winners, 48 remain small business licensees. In addition to the 48 small businesses that hold BTA authorizations, there are approximately 86 incumbent BRS licensees that are considered small entities (18 incumbent BRS licensees do not meet the small business size standard). After adding the number of small business auction licensees to the number of incumbent licensees not already counted, there are currently approximately 133 BRS licensees that are defined as small businesses under either the SBA or the Commission's rules.
        In 2009, the Commission conducted Auction 86, the sale of 78 licenses in the BRS areas. The Commission offered three levels of bidding credits: (i) A bidder with attributed average annual gross revenues that exceed $15 million and do not exceed $40 million for the preceding three years (small business) received a 15 percent discount on its winning bid; (ii) a bidder with attributed average annual gross revenues that exceed $3 million and do not exceed $15 million for the preceding three years (very small business) received a 25 percent discount on its winning bid; and (iii) a bidder with attributed average annual gross revenues that do not exceed $3 million for the preceding three years (entrepreneur) received a 35 percent discount on its winning bid. Auction 86 concluded in 2009 with the sale of 61 licenses. Of the ten winning bidders, two bidders that claimed small business status won 4 licenses; one bidder that claimed very small business status won three licenses; and two bidders that claimed entrepreneur status won six licenses.
        
          EBS—Educational Broadband Service has been included within the broad economic census category and SBA size standard for Wired Telecommunications Carriers since 2007. Wired Telecommunications Carriers are comprised of establishments primarily engaged in operating and/or providing access to transmission facilities and infrastructure that they own and/or lease for the transmission of voice, data, text, sound, and video using wired telecommunications networks. Transmission facilities may be based on a single technology or a combination of technologies.” The SBA's small business size standard for this category is all such firms having 1,500 or fewer employees. U.S. Census Bureau data for 2012 show that there were 3,117 firms that operated that year. Of this total, 3,083 operated with fewer than 1,000 employees. Thus, under this size standard, the majority of firms in this industry can be considered small. In addition to Census data, the Commission's Universal Licensing System indicates that as of October 2014, there are 2,206 active EBS licenses. The Commission estimates that of these 2,206 licenses, the majority are held by non-profit educational institutions and school districts, which are by statute defined as small businesses.
        
          Direct Broadcast Satellite (“DBS”) Service. DBS service is a nationally distributed subscription service that delivers video and audio programming via satellite to a small parabolic “dish” antenna at the subscriber's location. DBS is included in the category of “Wired Telecommunications Carriers.” The Wired Telecommunications Carriers industry comprises establishments primarily engaged in operating and/or providing access to transmission facilities and infrastructure that they own and/or lease for the transmission of voice, data, text, sound, and video using wired telecommunications networks. Transmission facilities may be based on a single technology or combination of technologies. Establishments in this industry use the wired telecommunications network facilities that they operate to provide a variety of services, such as wired telephony services, including VoIP services, wired (cable) audio and video programming distribution; and wired broadband internet services. By exception, establishments providing satellite television distribution services using facilities and infrastructure that they operate are included in this industry. The SBA size standard considers a wireline business is small if it has fewer than 1,500 employees. U.S. Census Bureau data for 2012 indicates that 3,117 wireline companies were operational during that year. Of that number, 3,083 operated with fewer than 1,000 employees. Based on that data, we conclude that the majority of wireline firms are small under the applicable SBA standard. Currently, however, only two entities provide DBS service, which requires a great deal of capital for operation: DIRECTV (owned by AT&T) and DISH Network. DIRECTV and DISH Network each report annual revenues that are in excess of the threshold for a small business. Accordingly, we must conclude that internally developed FCC data are persuasive that, in general, DBS service is provided only by large firms.
        
          Wireless Telecommunications Carriers (except Satellite). This industry comprises establishments engaged in operating and maintaining switching and transmission facilities to provide communications via the airwaves. Establishments in this industry have spectrum licenses and provide services using that spectrum, such as cellular services, paging services, wireless internet access, and wireless video services. The appropriate size standard under SBA rules is that such a business is small if it has 1,500 or fewer employees. For this industry, U.S. Census Bureau data for 2012 show that there were 967 firms that operated for the entire year. Of this total, 955 firms had employment of 999 or fewer employees, and 12 firms had employment of 1,000 employees or more. Thus under this category and the associated size standard, the Commission estimates that the majority of wireless telecommunications carriers (except satellite) are small entities.
        
          AWS Services (1710-1755 MHz and 2110-2155 MHz bands (AWS-1); 1915-1920 MHz, 1995-2000 MHz, 2020-2025 MHz and 2175-2180 MHz bands (AWS-2); 2155-2175 MHz band (AWS-3)). For the AWS-1 bands, the Commission has defined a “small business” as an entity with average annual gross revenues for the preceding three years not exceeding $40 million, and a “very small business” as an entity with average annual gross revenues for the preceding three years not exceeding $15 million. For AWS-2 and AWS-3, although we do not know for certain which entities are likely to apply for these frequencies, we note that the AWS-1 bands are comparable to those used for cellular service and personal communications service. The Commission has not yet adopted size standards for the AWS-2 or AWS-3 bands but proposes to treat both AWS-2 and AWS-3 similarly to broadband PCS service and AWS-1 service due to the comparable capital requirements and other factors, such as issues involved in relocating incumbents and developing markets, technologies, and services.
        
          Narrowband Personal Communications Services. Two auctions of narrowband personal communications services (PCS) licenses have been conducted. To ensure meaningful participation of small business entities in future auctions, the Commission has adopted a two-tiered small business size standard in the Narrowband PCS Second Report and Order. Through these auctions, the Commission has awarded a total of 41 licenses, out of which 11 were obtained by small businesses. A “small business” is an entity that, together with affiliates and controlling interests, has average gross revenues for the three preceding years of not more than $40 million. A “very small business” is an entity that, together with affiliates and controlling interests, has average gross revenues for the three preceding years of not more than $15 million. The SBA has approved these small business size standards.
        
          Broadband Personal Communications Service. The broadband personal communications service (PCS) spectrum is divided into six frequency blocks designated A through F, and the Commission has held auctions for each block. The Commission initially defined a “small business” for C- and F-Block licenses as an entity that has average gross revenues of $40 million or less in the three previous calendar years. For F-Block licenses, an additional small business size standard for “very small business” was added and is defined as an entity that, together with its affiliates, has average gross revenues of not more than $15 million for the preceding three calendar years. These standards defining “small entity,” in the context of broadband PCS auctions, have been approved by the SBA. No small businesses within the SBA-approved small business size standards bid successfully for licenses in Blocks A and B. There were 90 winning bidders that claimed small business status in the first two C-Block auctions. A total of 93 bidders that claimed small business status won approximately 40 percent of the 1,479 licenses in the first auction for the D-, E-, and F-Blocks. On April 15, 1999, the Commission completed the reauction of 347 C-, D-, E-, and F-Block licenses in Auction No. 22. Of the 57 winning bidders in that auction, 48 claimed small business status and won 277 licenses.

        On January 26, 2001, the Commission completed the auction of 422 C- and F-Block Broadband PCS licenses in Auction No. 35. Of the 35 winning bidders in that auction, 29 claimed small business status. Subsequent events concerning Auction No. 35, including judicial and agency determinations, resulted in a total of 163 C- and F-Block licenses being available for grant. On February 15, 2005, the Commission completed an auction of 242 C-, D-, E-, and F-Block licenses in Auction No. 58. Of the 24 winning bidders in that auction, 16 claimed small business status and won 156 licenses. On May 21, 2007, the Commission completed an auction of 33 licenses in the A-, C-, and F-Blocks in Auction No. 71. Of the 12 winning bidders in that auction, five claimed small business status and won 18 licenses. On August 20, 2008, the Commission completed the auction of 20 C-, D-, E-, and F-Block Broadband PCS licenses in Auction No. 78. Of the eight winning bidders for Broadband PCS licenses in that auction, six claimed small business status and won 14 licenses.
        
          Wireless Communications Services. This service can be used for fixed, mobile, radiolocation, and digital audio broadcasting satellite uses. The Commission defined “small business” for the wireless communications services (WCS) auction as an entity with average gross revenues of $40 million for each of the three preceding years, and a “very small business” as an entity with average gross revenues of $15 million for each of the three preceding years. The SBA has approved these small business size standards. In the Commission's auction for geographic area licenses in the WCS there were seven winning bidders that qualified as “very small business” entities, and one that qualified as a “small business” entity.
        
          Radio and Television Broadcasting and Wireless Communications Equipment Manufacturing. This industry comprises establishments primarily engaged in manufacturing radio and television broadcast and wireless communications equipment. Examples of products made by these establishments are transmitting and receiving antennas, cable television equipment, GPS equipment, pagers, cellular phones, mobile communications equipment, and radio and television studio and broadcasting equipment. The SBA has established a small business size standard for this industry of 1,250 employees or less. U.S. Census Bureau data for 2012 shows that 841 establishments operated in this industry in that year. Of that number, 828 establishments operated with fewer than 1,000 employees, 7 establishments operated with between 1,000 and 2,499 employees, and 6 establishments operated with 2,500 or more employees. Based on this data, we conclude that a majority of manufacturers in this industry are small.
        D. Description of Projected Reporting, Recordkeeping, and Other Compliance Requirements for Small Entities
        The action proposed in the Notice, if adopted, will impose additional reporting, recordkeeping and/or other compliance obligations on certain small, as well as other, entities that process WEA alerts and manufacture mobile devices that receive such alerts, and could impose additional reporting, recordkeeping and/or other compliance obligations on small, as well as other, entities that, administer State EAS Plans, process and transmit EAS alerts, and manufacture equipment designed to process EAS alerts.
        More specifically, the Notice seeks comment on adding a national alert category of FEMA Administrator national alerts to WEA that WEA-enabled mobile devices could not opt-out of receiving, which, as proposed will require modifications to Commercial Mobile Service (CMS) providers' network and/or mobile device equipment. Our proposal would accomplish this required change by combining the existing Presidential Alert class of WEA alerts with the new FEMA Administrator class of alerts into a single new category of “National Alerts.” As proposed, our action would require certain CMS providers to update device WEA alert header displays and settings menus related to their network infrastructure, including mobile devices. We propose an implementation timeline of approximately one year for CMS providers to make these changes to device displays.
        The Notice also seeks comment on requiring that each SECC, not less frequently than annually, shall meet to review and update its State EAS Plan, and certify as much in the updated plan it submits annually to the Commission. In response to NDAA21's requirement for the Commission to adopt regulations requiring SECCs to meet annually to review and update their State EAS Plan, and to certify that such meeting was completed, we propose to amend § 11.21 of our rules to include as a required element in the State EAS Plan, a certification by the SECC Chairperson or Vice-Chairperson that the SECC meet (in person, via teleconference, or via other methods of conducting virtual meetings) at least once in the twelve months prior to submitting the annual updated plan to review and update their State EAS Plan. We further propose that such certification, if adopted, would be incorporated into the ARS. Section 11.21 already includes a requirement that State EAS Plans be updated annually, and the ARS requires annual updating as well, however, we propose to add some clarifying language to § 11.21 to more closely reflect the legislation's requirements on this point. To the extent any SECC is not meeting annually, such meeting requirement may require greater coordination efforts on the part of such SECC. The Notice also seeks comment on the creation of a proposed State EAS Plan content checklist for SECCs to use when reviewing and updating a State EAS Plan for submission to the Commission that identifies the information requested to ensure more complete State EAS Plan reporting. Section 11.21 already includes a listing of information required in the State EAS Plan, and the Alert Reporting System (ARS) data entry menus mirror these informational requirements (and will not allow a State EAS Plan to be submitted unless all required fields are completed). In the Notice, we inquire whether there is other information that should be included as part of the checklist for reporting.
        In addition, the Notice seeks comment on modifying the EAS rules to provide for repeating EAS alerts issued by the President, the Administrator of FEMA and any other entity determined appropriate under the circumstances by the Commission. To the extent the modifications adopted involve adding a new alert originator and/or event code, or other changes to the EAS Protocol or alert processing by the EAS device, such change(s) likely would entail modifying the existing deployed base of EAS devices via software updates, which would entail some installation-related costs.

        The NDAA21 also requires the Commission to establish a voluntary reporting system to receive from the FEMA Administrator or State, local, Tribal, or territorial governments reports of false alerts under the Emergency Alert System or the Wireless Emergency Alerts System for the purpose of recording such false alerts and examining the causes of such false alerts. To address this requirement, we propose to revise our rules to specify that, if the Administrator of FEMA or a State, local, Tribal, or territorial government entity becomes aware of transmission of an EAS or WEA false alert to the public, they may send an email to the Commission to inform the Commission of the false alert event and of any details that they may have concerning the event. In addition, we propose a minor revision to the existing rule requiring false alert reports from EAS industry participants to clarify the required nature of those reports compared to the voluntary reporting system for the Administrator of FEMA or a State, local, Tribal, or territorial government entity.

        To help the Commission more fully evaluate the cost of compliance should our proposals be adopted, in the Notice we request comments on the cost implications of our proposals and ask whether there are more efficient and less burdensome alternatives for the Commission to address our obligations under the NDAA21. Although the Commission cannot fully quantify the cost of compliance for all small entities impacted by the rules proposed in the Notice, we believe our proposed modifications to the WEA and EAS rules are the most efficient and least burdensome approach to codifying the requirements of the NDAA21. We expect the information we receive in comments including cost and benefit analyses, to help the Commission identify and evaluate relevant matters for small entities, including compliance costs and other burdens that may result from the proposals and inquiries we make in the Notice.
        
        E. Steps Taken To Minimize the Significant Economic Impact on Small Entities, and Significant Alternatives Considered
        The RFA requires an agency to describe any significant, specifically small business alternatives that it has considered in reaching its proposed approach, which may include the following four alternatives (among others): “(1) the establishment of differing compliance or reporting requirements or timetables that take into account the resources available to small entities; (2) the clarification, consolidation, or simplification of compliance or reporting requirements under the rule for small entities; (3) the use of performance, rather than design, standards; and (4) and exemption from coverage of the rule, or any part thereof, for small entities.”
        The proposed action in the Notice are designed to be minimally burdensome to all affected entities, including small entities. While the Commission does not expect the proposals to have a significant economic impact on small entities, below we discuss actions that should minimize any significant impact on small entities and some alternatives we considered.
        The Commission believes that its proposal to replace WEA's existing Presidential Alert class with a National Alert class is the appropriate approach because it would require few, if any, technical changes to be made to participating CMS provider networks or the mobile devices of their subscribers and impose fewer costs than available alternatives. This proposal allows all participating CMS providers' wireless systems currently receiving mandatory Presidential Alerts, to receive “National Alerts” the same way—distributed automatically as a non-optional alert to the same class of wireless customers that they currently receive Presidential Alerts. This can be effectuated by using the existing WEA handling code for Presidential Alerts along with the name change to “National Alerts,” which minimizes costs for participating CMS providers. With respect to our proposal to require participating CMS providers that use WEA header displays that read “Presidential Alert” to change those alert headers to read “National Alert,” the Commission's approach grants participating CMS providers flexibility in the approach they use to ensure compliance. Specifically, this proposed requirement could be satisfied by any approach that ensures that “Presidential Alert” is not displayed on a user's mobile device, whether by changing the displayed header or not displaying the header at all. The Commission further proposes to reduce the burden on participating CMS providers by exempting from the requirement any network infrastructure that is technically incapable of meeting this requirement, such as situations in which legacy devices or networks cannot be updated to support this functionality. In our efforts to minimize costs and explore other alternatives, we have requested comments on each of these WEA proposals as well as on costs implications and cost estimates for these proposals as well as any alternatives.
        The proposals to require each SECC to meet not less frequently than annually to review and update its State EAS Plan and certify as much in the updated plan it submits annually to the Commission, should not impose burdens on SECCs. The proposal allows SECCs to meet virtually, thus to the extent any SECC is not already meeting regularly, the annual meeting requirement would only entail greater coordination efforts on the part of such SECC to arrange a mutually agreeable time and meeting platform. While we recognize that the requirement to certify that the SECC has meet by phone, IP-based meeting application, or in person at least once annually, may impose some costs for SECC members, it is likely that many if not most SECCs are already are meeting in some form on a regular basis, and therefore the proposed annual meeting certification likely will certify an activity already being undertaken and documented.

        In adopting a voluntary reporting process for FEMA or a State, local, Tribal, or territorial government entity to report false EAS or WEA transmissions to the Commission, we believe that our proposal, which provides a reporting system for receipt of false alerts via email directed to the Commission's Operations Center, is the most efficient, least costly, and least onerous method to implement this system. We have also structured this voluntary reporting system to be similar in format to the existing reporting requirement the Commission adopted in the Alerting Reliability Order and FNPRM, requiring EAS industry participants to report false EAS alerts to the Commission via email sent to the FCC Operations Center, avoiding the need for duplicative structures.
        The primary rule modification proposed to provide for repeating EAS alerts issued by the President, the Administrator of FEMA and any other entity determined appropriate under the circumstances by the Commission would not add any burdens to any entity. To the extent the modifications adopted involve adding a new alert originator and/or event code, or other changes to the EAS Protocol or alert processing by the EAS device, such change(s) likely would entail modifying the existing deployed base of EAS devices via software updates, which would entail some minimal installation-related costs.
        Throughout the Notice, the Commission has requested comment on the relative costs and benefits of these various proposed alternatives to ensure it has input from small entities and others to minimize the economic impacts of whatever action it might take. Nevertheless, in addition to the steps taken by the Commission discussed herein, commenters have been invited to propose steps that the Commission may take to further minimize any economic impact on small entities. Commenters have also been invited to propose alternatives that facilitate the Commission's obligations to implement the NDAA21 provisions.
        F. Federal Rules That May Duplicate, Overlap, or Conflict With the Proposed Rules
        None.
        Ordering Clauses
        Accordingly, it is ordered, pursuant to the NDAA21, Public Law 116-283, 134 Stat. 3388, sec. 9201, that this notice of proposed rulemaking and notice of inquiry in PS Docket Nos. 15-94 and 15-91 is hereby adopted.
        
        
          It is further ordered that the Commission's Consumer and Governmental Affairs Bureau, Reference Information Center, shall send a copy of this notice of proposed rulemaking, including the Initial Regulatory Flexibility Analysis, to the Chief Counsel for Advocacy of the Small Business Administration.
        
          List of Subjects
          47 CFR Part 10
          Communications common carriers, Radio.
          47 CFR Part 11
          Radio, Television.
        
        
          Federal Communications Commission.
          Marlene Dortch,
          Secretary.
        
        Proposed Rules
        For the reasons stated in the preamble, the Federal Communications Commission proposes to amend 47 CFR parts 10 and 11 as follows:
        
          PART 10—WIRELESS EMERGENCY ALERTS
        
        1. The authority citation for part 10 continues to read as follows:
        
          Authority: 
          47 U.S.C. 151, 154(i) and (o), 201, 303(r), 403, and 606; sections 602(a), (b), (c), (f), 603, 604 and 606 of Pub. L. 109-347, 120 Stat. 1884.
        
        
        2. Amend § 10.11 by redesignating the paragraph as paragraph (a) and by adding paragraph (b) to read as follows:
        
          § 10.11 
          WEA implementation timeline.
          
          (b) If a Participating CMS Provider's network infrastructure would generate and display WEA headers with the text “Presidential Alert” to subscribers upon receipt of a National Alert, or include the text “Presidential Alert” in a mobile device's settings menus, then by July 31, 2022, that Participating CMS Provider's network infrastructure shall either generate and display WEA headers and menus with the text “National Alert,” or no longer display those headers and menu text to the subscriber. Network infrastructure that is technically incapable of meeting this requirement, such as situations in which legacy devices or networks cannot be updated to support header display changes, are exempt from this requirement.
        
        3. Amend § 10.320 by revising paragraph (e)(3) to read as follows:
        
          § 10.320 
          Provider alert gateway requirements.
          
          (e) * * *
          (3) Prioritization. The CMS provider gateway must process an Alert Message on a first in-first out basis except for National Alerts, which must be processed before all non-National Alerts.
          
        
        4. Amend § 10.400 by revising paragraph (a) as follows: 
        
          § 10.400 
          Classification.
          
          (a) National Alert. A National Alert is an alert issued by the President of the United States or the President's authorized designee, or by the Administrator of FEMA.
          
        
        5. Revise § 10.410 to read as follows:
        
          § 10.410 
          Prioritization.
          A Participating CMS Provider is required to transmit National Alerts upon receipt. National Alerts preempt all other Alert Messages. A Participating CMS Provider is required to transmit Imminent Threat Alerts, AMBER Alerts and Public Safety Messages on a first in-first out (FIFO) basis.
        
        6. Revise § 10.420 to read as follows:
        
          § 10.420 
          Message elements.
          A WEA Alert Message processed by a Participating CMS Provider shall include five mandatory CAP elements — Event Type; Area Affected; Recommended Action; Expiration Time (with time zone); and Sending Agency. This requirement does not apply to National Alerts.
        
        7. Amend § 10.500 by revising paragraph (f) to read as follows:
        
          § 10.500 
           General requirements.
          
          (f) Presentation of alert content to the device, consistent with subscriber opt-out selections. National Alerts must always be presented.
          
        
        8. Amend § 10.520 by redesignating paragraph (d) as paragraph (d)(1) and by adding paragraph (d)(2) to read as follows: 
        
          § 10.520 
          Common audio attention signal.
          
          (d)(1) * * *

          (2) If the Administrator of the Federal Emergency Management Agency (FEMA) or a State, local, Tribal, or territorial government entity becomes aware of transmission of a WEA false alert to the public, they are encouraged to send an email to the Commission at the FCC Ops Center at FCCOPS@fcc.gov, informing the Commission of the event and of any details that they may have concerning the event.
          
        
        
          PART 11—EMERGENCY ALERT SYSTEM (EAS)
        
        9. The authority citation for part 11 continues to read as follows:
        
          Authority: 
          47 U.S.C. 151, 154 (i) and (o), 303(r), 544(g) and 606.
        
        
        10. Amend § 11.21 by revising the introductory paragraph and paragraph (a), and adding paragraph (a)(8), to read as follows:
        
          § 11.21 
          State and Local Area plans and FCC Mapbook.
          EAS plans contain guidelines which must be followed by EAS Participants' personnel, emergency officials, and National Weather Service (NWS) personnel to activate the EAS. The plans include the EAS header codes and messages that will be transmitted by key EAS sources (NP, LP, SP and SR). State and local plans contain unique methods of EAS message distribution such as the use of the Radio Broadcast Data System (RBDS). The plans also include information on actions taken by EAS Participants, in coordination with state and local governments, to ensure timely access to EAS alert content by non-English speaking populations. The plans must be reviewed and approved by the Chief, Public Safety and Homeland Security Bureau (Bureau), prior to implementation to ensure that they are consistent with national plans, FCC regulations, and EAS operation. The plans are administered by State Emergency Communications Committees (SECC). The Commission encourages the chief executive of each State to establish an SECC if their State does not have an SECC, and if the State has an SECC, to review the composition and governance of the SECC. The Bureau will review and approve plans, including annual updated plans, within 60 days of receipt, provided that no defects are found requiring the plan to be returned to the SECC for correction and resubmission. If a plan submitted for approval is found defective, the SECC will be notified of the required corrections, and the corrected plan may be resubmitted for approval, thus starting the 60-day review and approval period anew. The approval dates of State EAS Plans will be listed on the Commission's website.

          (a) State EAS Plans contain guidelines that must be followed by EAS Participants' personnel, emergency officials, and National Weather Service (NWS) personnel to activate the EAS. The Plans include information on actions taken by EAS Participants, in coordination with state and local governments, to ensure timely access to EAS alert content by non-English speaking populations. State EAS Plans must be updated on an annual basis. State EAS Plans must include the following elements:
          
          (8) Certification by the SECC Chairperson or Vice-Chairperson that the SECC met (in person, via teleconference, or via other methods of conducting virtual meetings) at least once in the twelve months prior to submitting the annual updated plan to review and update the plan.
          
        
        11. Amend § 11.33 by revising paragraph (a)(10) to read as follows:
        
          § 11.33 
          EAS Decoder.
          (a) * * *
          (10) Message Validity. An EAS Decoder must provide error detection and validation of the header codes of each message to ascertain if the message is valid. Header code comparisons may be accomplished through the use of a bit-by-bit compare or any other error detection and validation protocol. A header code must only be considered valid when two of the three headers match exactly; the Origination Date/Time field (JJJHHMM) is not more than 15 minutes in the future and the expiration time (Origination Date/Time plus Valid Time TTTT) is in the future (i.e., current time at the EAS equipment when the alert is received is between origination time minus 15 minutes and expiration time). Duplicate messages must not be relayed automatically. An alert repeated by the alert originator that was released at least one minute subsequent to the time the message was initially released by the originator, as reflected in the repeat alert's JJJHHMM header code, shall not be treated as a duplicate.
          
        
        12. Amend § 11.45 by revising paragraph (b) and adding paragraph (c) to read as follows:
        
          § 11.45 
          Prohibition of false or deceptive EAS transmissions.
          

          (b) No later than twenty-four (24) hours of an EAS Participant's discovery (i.e., actual knowledge) that it has transmitted or otherwise sent a false alert to the public, the EAS Participant shall send an email to the Commission at the FCC Ops Center at FCCOPS@fcc.gov, informing the Commission of the event and of any details that the EAS Participant may have concerning the event.

          (c) If the Administrator of the Federal Emergency Management Agency or a State, local, Tribal, or territorial government entity becomes aware of transmission of an EAS false alert to the public, they are encouraged to send an email to the Commission at the FCC Ops Center at FCCOPS@fcc.gov, informing the Commission of the event and of any details that they may have concerning the event.
          
        
      
      [FR Doc. 2021-06269 Filed 3-29-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  